Citation Nr: 0925752	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from September 1966 
to September 1968.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Louisville, Kentucky, which granted the Veteran's 
claim for service connection for diabetes mellitus, type II, 
and assigned a 20 percent evaluation, effective August 29, 
2003.  This is also an appeal from a June 2005 rating 
decision by the Louisville RO, which denied the Veteran's 
claim for service connection for bilateral hearing loss.  In 
a May 2006 rating decision, the RO assigned an earlier 
effective date of August 29, 2002 for the Veteran's diabetes 
mellitus, but continued the 20 percent evaluation.  

In a statement dated in June 2009, the Veteran, through his 
representative, argued that there had been clear and 
unmistakable error in a February 2007 rating decision that 
assigned a noncompensable rating for the Veteran's bilateral 
cataracts.  The RO has yet to consider this issue.  As such, 
it is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II is controlled by 
oral hypoglycemic agents and does not require regulation of 
his activities.

2.  The competent evidence of record shows that the Veteran 
does not currently have a hearing loss according to VA 
regulations.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus, type II, are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary of VA 
("Secretary") during the course of this appeal.  See 73 
Fed. Reg. 23353 (final rule eliminating fourth element notice 
as required under Pelegrini, effective May 30, 2008).

In a September 2004 letter, the RO informed the Veteran of 
the types of evidence needed to substantiate his claim of 
service connection for bilateral hearing loss, and its duty 
to assist him in substantiating his claims under the VCAA.  
This letter also informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claims, 
such as records in the custody of a federal department or 
agency, including VA, the service department, the Social 
Security Administration and other pertinent agencies.  He was 
advised that it was his responsibility to send medical 
records, or to provide a properly executed release so that VA 
could request the records for him.  

Recently, the Court held that for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores, 22 Vet. App. 37 (2004).  

However, for initial rating claims such as this case, where 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
since the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez does not apply to the initial rating claim 
on appeal because VA's VCAA notice obligation was satisfied 
when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  

Nevertheless, the Board does note that a letter dated July 
2007 advised the Veteran of the evidence needed to 
substantiate his claim for higher rating.  He was advised of 
his and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  The Veteran was further advised to inform 
the RO if there was any other evidence or information that he 
felt was pertinent to his claim.  The July 2007 letter also 
contained notice regarding how VA establishes the disability 
rating and effective date elements of a claim
In addition, the Veteran's increased rating claim was 
readjudicated by the agency of original jurisdiction in a May 
2006 Statement of the Case ("SOC") and a March 2008 
Supplemental Statement of the Case ("SSOC").  Thus, the 
Board finds any error with respect to the timeliness of this 
notice to be harmless.  

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") and private treatment records.  The 
claims folder also contains the Veteran's statements in 
support of his claim.  Additionally, as this claim is one 
involving a current evaluation of an already service-
connected disability, the Board finds that all pertinent 
records relating to the claim have been associated with the 
claims folder.  The Veteran has not referred to any available 
records that have not already been associated with the claims 
folder.  

Also of record is a VA diabetes mellitus examination report 
dated April 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined. 38 C.F.R. § 3.327(a). The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The October 2004 VA 
examination report is thorough and supported by VA outpatient 
treatment records. The examination in this case is adequate 
upon which to base a decision.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  As will be discussed in greater 
detail below, the Veteran's VA treatment records and private 
medical records fail to document a diagnosis of bilateral 
hearing loss for VA purposes.  38 C.F.R. § 3.385.  As these 
records are current, thorough and focus on the affected area, 
the Board finds that the preponderance of the medical 
evidence is against a current diagnosis of the claimed 
disorder.  An examination is not required.  See McLendon, 
supra.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 



II.  Law and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DCs") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

III. Analysis

1. Entitlement to an initial disability rating in excess of 
20 percent disabling for service-connected diabetes mellitus, 
type II.

The Veteran claims that his service-connected diabetes 
mellitus, type II, warrants an initial evaluation in excess 
of 20 percent disabling.  Specifically, he contends that his 
condition has gotten worse, and that because he is on oral 
medication to control his disease, he should be awarded an 
increased initial rating.  (See VA Form 9, June 2006.)  

The Veteran's service-connected diabetes mellitus, type II, 
is evaluated under DC 7913.  The regulations establish a 
general rating formula for diabetes mellitus.  Ratings are 
assigned according to the manifestation of particular 
symptoms.

The current 20 percent disability rating mandates:

Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted 
diet.

The criteria for a 40 percent rating mandates:

Requiring insulin, restricted diet, and 
regulation of activities.

The criteria for a 60 percent rating mandates:

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus complications that 
would not be compensable if separately 
evaluated.

And the criteria for a 100 percent rating mandates:

Requiring more than one daily injection of 
insulin, restricted diet, and regulation 
of activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis of 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately evaluated.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

"Regulation of activities" is defined by Diagnostic Code 7913 
as the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 
(2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).

The Veteran was awarded service connection for non-insulin-
dependent diabetes mellitus, type II, in a February 2004 
rating decision, based on his service in the Republic of 
Vietnam during the Vietnam Era under the VA regulations for 
presumptive service connection based on herbicide exposure.  
See 38 C.F.R. § 3.307. 3.309 (2008).  During an April 2003 
VAMC routine examination, it was revealed that the Veteran 
had been prescribed the oral hypoglycemic drug Glucophage for 
regulation of his blood sugar.  In April 2005, following his 
submission of a Notice of Disagreement ("NOD") with the 
initial rating, and in conjunction with his claim for service 
connection for coronary artery disease, claimed as secondary 
to diabetes mellitus, the Veteran was afforded a VA diabetes 
examination.  During the evaluation, he told the VA examiner 
that he took oral medication to regulate his disease, was on 
a restricted diet, and claimed that he was unable to engage 
in strenuous activity due to the condition.  Following a 
physical examination, a review of diagnostic test results, 
and a review of the claims folder, including the Veteran's VA 
and private treatment records, the examiner concluded that 
the Veteran's diabetes had no significant effects on his 
general occupation or daily activities of living.   

A review of the claims folder reveals similar findings, in 
that there is no indication in the medical treatment reports 
from any of the doctors or other medical professionals who 
have treated the Veteran that his diabetes mellitus requires 
insulin or regulation of his activity level.  A review of 
treatment records from Dr. A. Corbet show that the Veteran 
was experiencing low back pain as a result of a low back 
strain, and at one point, had a great deal of difficulty 
getting out of bed.  (See treatment record, June 2001.)  He 
was also experiencing left leg pain due to a post-service gun 
shout wound.  Id.  However, there is no indication that Dr. 
Corbett prescribed any regulation of the Veteran's activities 
as a result of diabetes.  Indeed, during a follow-up visit in 
August 2001, she noted that she had counseled the Veteran 
regarding proper diet and exercise.  (See treatment record, 
August 2001.)  In August 2003, she submitted a handwritten 
statement that the Veteran had been under her care for adult-
onset diabetes mellitus for approximately two years and was 
taking Glucophage for regulation of the condition.  (See 
letter from Dr. Corbett, August 2003.)  

The Veteran's VAMC treatment records, beginning in September 
2003, show similar findings.  In an August 2004 pre-operative 
treatment note (for a basal cell excision), which discussed 
his medical history, including medications and medical 
restrictions, it was noted that he had diabetes mellitus 
treated with diet and oral hypoglycemic medications; there 
was no indication that he was also being treated with insulin 
or activity regulation.  More recently, during a routine 
evaluation in January 2006, it was noted that the Veteran 
would most likely require another hypoglycemic drug in 
addition to Metformin for his non-insulin-dependent diabetes, 
and further noted "[d]iabetic diet/exercises encouraged."  
(See VAMC treatment notes, January 2006.)  During subsequent 
visits, his treating practioners also noted his history of 
non-insulin-dependent diabetes and recommend that he continue 
exercising.  (See VAMC treatment notes, March 2006, October 
2006, August 2007.)  

Additional private treatment records show that during a March 
2007 visit with Dr. Sandesh R. Patil, he diagnosed the 
Veteran with non-insulin-dependant diabetes and also advised 
him of the benefits of diet and exercise.  (See treatment 
note, March 2007.)  

In light of this evidence, the Board finds that the Veteran's 
diabetes mellitus, type II, symptomatology does not satisfy 
the criteria for an initial evaluation in excess of 20 
percent disabling.  As discussed, the medical evidence shows 
that although he is currently required to take oral 
medications and has been on a restricted diet, he neither 
requires insulin, nor regulation of activities due to the 
disease.  

Additionally, while the Board acknowledges that the Veteran 
has been granted service connection for peripheral vascular 
disease/Arteriosclerosis Obliterans of both the left and 
right lower extremities and coronary artery disease, he has 
not been found to have episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations, or twice-
monthly visits to a diabetic care provider, findings which 
could possibly warrant a higher evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).  As such, an initial 
evaluation for diabetes mellitus, type II, is not warranted.

2. Entitlement to service connection for bilateral hearing 
loss.

The Veteran contends that he currently has a bilateral 
hearing loss disability as a result of severe ear infections 
he incurred during service.  (See NOD, November 2005.)  He 
has also claimed to have experienced acoustic trauma during 
service.  (See VAMC treatment report, May 2004.)  

A review of the Veteran's service personnel records reveals 
that he was a general laborer and supply clerk during 
service, with additional duties involving buffing and 
polishing metal.  Although there is an indication that he 
underwent basic combat training, there is no evidence that he 
was involved in actual combat and no indication that he was 
awarded any citations indicative of combat involvement during 
service.  As the Veteran has not actually alleged, and the 
record does not support, that he served in combat, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable to the instant appeal.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Since November 1, 1967, those standards have been 
set by the International Standards Organization ("ISO")-
American National Standards Institute ("ANSI").  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

As an initial matter, the Board notes that the Veteran's 
service treatment records are negative for any complaints of, 
treatment for, or diagnosis of a hearing disorder.  During 
his July 1966 pre-induction examination, audiological 
puretone thresholds were measured as follows (converted to 
ISO-ANSI units):



    
HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
20
10
10
10
5

The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold neither reached a level of 40 decibels or 
greater for any of the frequencies, nor reached a level of 26 
decibels or greater for any three frequencies.

Service treatment records show that in May 1968, the Veteran 
was diagnosed with very severe bilateral otitis externa.  He 
continued to receive treatment for the condition for the next 
several months, with treatment notes indicating improvement.  
At service separation in September 1968, his examination 
report showed normal findings for his ears and eardrums.  
Although it appears that he did not undergo a hearing 
examination at service separation, on his accompanying 
medical history report, the Veteran specifically answered 
"no" to the question of whether he had ever experienced any 
hearing loss.  

Following separation, there is no indication that the Veteran 
had any hearing problems during the one-year period after 
service.  Accordingly, service connection for bilateral 
hearing loss on a presumptive basis pursuant to 38 C.F.R. 
§§ 3.307 and 3.309(a)is not warranted.  Furthermore, neither 
the VAMC medical examination reports, nor the Veteran's 
private physician reports indicate any treatment for, or 
diagnosis of a hearing loss as defined by 38 C.F.R. § 3.385 
since his separation from service.

In June 1999, during a general VA medical examination for a 
non-service-connected pension, the Veteran told the examiner 
that he had experienced bad ear infections during Vietnam 
service and had tubes placed in both ears.  He also said that 
he had been experiencing diminished hearing in recent years.  
(See VA examination, June 1999.)  Upon examination, it was 
noted that his left ear canal was smaller than the right and 
that the left ear drum could not be visualized; the examiner 
noted that the right ear drum was normal.  The examiner did 
not, however, diagnose the Veteran with a hearing disorder. 

In May 2004, the Veteran was examined by an audiologist for 
complaints of severe bilateral ear infections during service 
and periodic infections after service, claiming that the most 
recent incident occurred a few years earlier.  He also 
reported experiencing periodic pain and roaring in the left 
ear and a history of loud noises in service.  Upon 
audiological testing, it was noted that audiological puretone 
thresholds in both the right and left ears were within normal 
limits through 4000 Hertz.  Word discrimination scores were 
measured at 100 percent.  As the auditory threshold did not 
reach a level of 40 decibels or greater for any of the 
frequencies, the auditory thresholds for at least three of 
the frequencies were not 26 percent or greater and speech 
recognition ability was not less than 94 percent, the 
criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear.  
Subsequent VAMC treatment notes fail to document testing of 
auditory acuity let alone a diagnosis of bilateral 
sensorineural hearing loss.

Based on a review of the complete evidence of record, the 
Board concludes that service connection for a bilateral 
hearing loss is not warranted.

As previously stated, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  While the Board recognizes the Veteran's 
sincere belief in his claim, the complete medical evidence of 
record does not show him to have a current bilateral hearing 
loss disability by VA regulatory standards; thus, there may 
be no service connection for this claimed disability on 
either a presumptive or direct basis.

The Board acknowledges the Veteran's assertions that he 
currently has bilateral hearing loss disability as the result 
of his active duty service.  The Board finds that hearing 
loss and its associated symptoms is the types of condition 
that the Veteran is competent to describe.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations, going to the probative value of the 
evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In this case, the Veteran did not 
actually report the onset of hearing loss during active duty.  
Rather, he alleged the onset of the disorder many years after 
separation and now claims that they are in part related to 
noise exposure in service.  However, he is not qualified to 
render medical opinions on matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In this case, a VA audiological evaluation established that 
he does not have a hearing loss disability as defined by the 
criteria of 38 C.F.R. § 3.385, and there is no contrary 
medical evidence of record.  The Veteran's lay statements as 
to experiencing hearing loss do not rise to the level of 
being competent evidence for this purpose.  38 C.F.R. § 4.85 
(2008) (an examination for VA purposes must be conducted by a 
state- licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test).  Accordingly, the Board concludes that the 
preponderance of the evidence of record is against the claim 
for service connection for bilateral hearing loss disability, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) does not apply; there is not an approximate balance 
of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


